Citation Nr: 0127198	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  98-09 535	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  He was wounded in action over Germany in 
October 1943 and was a prisoner of war (POW) of the German 
government from October 1943 to May 1945.  He died in 
February 1996.  The appellant is the widow of the veteran. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  The appellant testified at a 
personal hearing chaired by the undersigned Board member at 
the RO in January 2001.   

The DIC claim

The appellant has made a claim for Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C. § 1318.  The 
Board has imposed a temporary stay on the adjudication of DIC 
claims under 38 U.S.C. § 1318 in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent or revise the regulations so that 
they are consistent.  The temporary stay on the adjudication 
of certain 38 U.S.C. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  Accordingly, the Board's decision 
on that issue will be deferred and the merits of the DIC 
issue will not be addressed in this decision.  The Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted as to that issue.  


FINDINGS OF FACT

1.  The veteran died in February 1996 at the age of 74.  
According to the death certificate, the cause of the 
veteran's death was cerebral vascular accident; the 
approximate interval between onset and death was one week.

2.  At the time of the veteran's death, service connection 
was in effect for gunshot wounds (GSW) of the left chest, 
Muscle Groups (MG) I, II, and III, rated 20 percent 
disabling; GSW of the right hand, 10 percent disabling; GSW 
scars of the face and neck, noncompensable; GSW scars of the 
left elbow, right shoulder, right posterior chest, and left 
knee, noncompensable; and varicocele, noncompensable.  The 
combined disability rating was 30 percent.  

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability or disabilities caused or contributed to the cause 
of the veteran's death.

4.  The veteran did not have permanent total service-
connected disability at the time of his death and he did not 
die as a result of any service-connected disability.



CONCLUSIONS OF LAW

1.  The veteran's cerebrovascular accident was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.312 (2001).

3.  The appellant's claim for entitlement to basic 
eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35 is denied based on lack of legal 
merit.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 C.F.R. § 
3.807 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death (COD) under 38 U.S.C. § 1310 as well as 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 (DEA benefits).  As noted in the 
Introduction, a decision on her claim for DIC under 38 U.S.C. 
§ 1318 is being deferred.  

In the interest of clarity, the Board will initially discuss 
the law pertinent to both claims.  The Board will then 
provide a common factual background.  Finally, the Board will 
separately discuss the COD claim and the DEA benefits claim.  

Pertinent law and regulations

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues which 
are being decided herein.  With respect to these issues, the 
Board observes that the veteran was informed in the April 
1998 Statement of the Case of the relevant law and 
regulations and the types of evidence that could be submitted 
by her in support of her claims.  She presented testimony at 
a personal hearing before the undersigned in January 2001.  
An independent medical expert opinion (IME) was obtained in 
October 2001.  There is sufficient evidence of record with 
which the Board may make informed decisions, and the Board is 
not aware of any pertinent evidence which exists and which 
has not been obtained.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim, as has her 
representative.  They have not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  See, in particular, the 
September 2001 letter from the appellant to the Board and the 
November 2001 informal hearing presentation provided to the 
Board by the appellant's representative. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

As noted in the Introduction, the veteran was wounded and 
captured in October 1943.  He spent approximately nineteen 
months as a POW.

According to the veteran's September 1945 discharge medical 
examination report, he incurred shell fragment wounds of the 
left shoulder and right hand in action in October 1943.  It 
was noted on his discharge examination that his 
cardiovascular system was normal; his blood pressure was 
134/88.  There are no references to cardiovascular disease in 
the service medical records.

On VA examination in August 1946, the veteran's 
cardiovascular system was noted to be normal; his blood 
pressure was 134/78.  Chest X-rays were normal.  The 
diagnoses involved the veteran's right hand, right knee, left 
varicocele, and missing teeth.

A September 1946 rating decision granted entitlement to 
service connection for scars of the right hand and right 
knee.  A January 1947 rating decision expanded the  grant of 
service connection to include scars of the posterior left 
chest and the vertebral border of the left scapula.  The 
veteran was also granted entitlement to service connection 
for varicocele, which was rated as noncompensably disabling.

VA examination reports in December 1948 and March 1949 do not 
contain any vascular complaints or diagnosis.  The diagnoses 
involved GSW scars.
A March 1949 rating decision assigned a 20 percent evaluation 
for the veteran's service-connected GSW of the left chest, MG 
(muscle groups) I, II, and III, and a separate 10 percent 
evaluation for his service-connected GSW of the right hand.

According to a September 1951 statement made by the veteran's 
mother, the veteran broke two ribs playing football when he 
was 15 years old and X-rays at the time showed an enlarged 
heart and a spot on his lungs.  A June 1951 deposition from 
the appellant also noted that he had an enlarged heart in 
high school.

There are no pertinent medical or other evidence for 
approximately a quarter century thereafter.

The veteran complained on VA examination in July 1974 of 
musculoskeletal pain.  On examination, his cardiovascular 
system was considered normal; his blood pressure was 140/90.  
Chest X-rays were considered within normal limits.  An 
electrocardiogram (EKG) showed sinus tachycardia.  No 
vascular disability was diagnosed.  VA outpatient records 
reveal blood pressure readings of 156/90 in October 1974 and 
of 190/100 in January 1975.

There is no pertinent evidence for approximately twenty years 
thereafter.

A February 1996 discharge summary from G.S.R. Medical Center 
reveals that the veteran had right hemiplegia secondary to 
cerebral hemorrhage, dysphagia, dysarthria, and dysphagia; he 
had a past history that included high cholesterol level, 
peripheral vascular disease, and aortic valve replacement.  
It was noted on renal consultation during hospitalization 
that the veteran had arteriosclerotic vascular disease and 
had a past medical history of a cerebrovascular accident and 
hypertension.

The veteran's death certificate indicates that he was 74 
years old when died in February 1996.  The death certificate 
reveals that the cause of his death was cerebral vascular 
accident of one week's onset.  No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for GSW, left chest, MG I, II, and III, rated 20 
percent disabling; GSW of the right hand, rated 10 percent 
disabling; GSW scars of the face and neck, rated 
noncompensably disabling; GSW scars of the left elbow, right 
shoulder, right posterior chest, and left knee, rated 
noncompensably disabling; and varicocele, rated 
noncompensable disabling.  The combined disability rating was 
30 percent.

According to a March 1997 statement from E.J.S., who was a 
POW with the veteran, the veteran "suffered from swollen 
ankles" while a POW.

The appellant testified at the January 2001 personal hearing 
that the veteran was a POW for 19 months and that his POW 
experience and service-connected disabilities caused 
significant impairment.

An opinion of an independent medical expert (IME) was 
requested by the Board in August 2001.  See 38 U.S.C.A. § 
7109 (West 1991); 38 C.F.R. § 20.901(d) (2001). 
The Board's request asked for a cardiovascular specialist to 
comment on the relationship, if any, between the 
cerebrovascular accident that caused the veteran's death and 
his military service, to include whether the veteran ever had 
ischemic heart disease and whether it was at least as likely 
as not that one or more of the veteran's service-connected 
GSW disabilities caused the cerebrovascular accident that was 
the immediate cause of death or otherwise played a material 
causal role in his death.  

The appellant wrote to the Board in September 2001.  She 
reiterated her contention that the veteran's POW experiences 
and his shell fragment wound residuals were worse that have 
been recognized by VA.  She further indicated that she could 
not obtain further evidence in support of her claim because 
the veteran's treating physician was deceased.

In response to the Board's IME opinion request, and upon 
review of the veteran's entire claims folder, by letter dated 
in October 2001, L.J.C., M.D., an Assistant Professor of 
Medicine in the Division of Cardiology at The University of 
Texas Health Science Center, provided an IME opinion.  Dr. C. 
indicated that, based on her review of the record and on her 
medical expertise, it was her opinion that there was no 
direct evidence that the veteran's GSW caused his death by 
cerebrovascular accident and that it was quite unlikely that 
GSW injuries sustained over 40 years earlier would be 
responsible for a recent cerebrovascular accident.  Dr. C. 
felt that the veteran's history of hypertension, which was 
not present at the time of his initial VA physical 
examination, was more likely the cause of his cerebrovascular 
accident.  Dr. C. also noted that there was no evidence that 
the veteran had clinically evident ischemic heart disease at 
any time after his service discharge, since there is no 
reference in the medical records to anginal symptoms and 
since an EKG from 1974 does not show any evidence of a 
myocardial infarction or other acute changes compatible with 
ischemic heart disease.  Dr. C. concluded, in summary, that 
there was no conclusive evidence that the veteran's death 
from cerebrovascular accident "is service-connected."

In response to an invitation from the Board to provide 
additional evidence and argument, the appellant's accredited 
representative submitted an informal hearing presentation to 
the Board in November 2001.

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

The appellant asserts, in essence, that the veteran's 
hardships as a POW and his service-connected disabilities 
caused or contributed to his death from cerebrovascular 
accident.

Relevant law and regulations

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.312 (2001).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Service connection for cardiovascular disease may be presumed 
if it is manifested to a degree of 10 percent within one year 
from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 
1101(3), 1110, 1112, 1113, (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

If a veteran is a former POW and was interned or detained for 
not less than 30 days,  beriberi (including beriberi heart 
disease) shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military service even though there is no record 
of such disease during service.
The term "beriberi heart disease" includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2001).   

Analysis

As noted above, the appellant appears to contend, in 
substance, that the hardships experienced by the veteran 
during his nineteen month captivity as a POW, as well as the 
lingering effects of his service-connected gunshot wounds, 
led to his fatal cerebrovascular accident.

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that a preponderance 
of the evidence does not support the contention that the 
veteran's military service and/or his service-connected 
disabilities caused or contributed to his death from 
cerebrovascular disease.  

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
the cerebrovascular accident listed on the veteran's death 
certificate had its onset in service or was manifested within 
a year of his discharge from military service, and the 
appellant does not appear to so contend.  Cardiovascular-
related complaints or findings are not shown on multiple VA 
examinations or elsewhere in the medical record for many 
years after the veteran left service.  The death certificate 
noted that the onset of the fatal cerebral vascular accident 
was one week before the veteran's death.  Accordingly, the 
medical evidence does not support the proposition that the 
veteran's cerebrovascular accident was directly related to 
his military service.

There is also no clinical or other medical evidence of record 
which demonstrates any relationship between the veteran's 
service-connected disabilities and his death.  As discussed 
in the factual background section above, the Board obtained a 
medical opinion which addresses the matter of a relationship 
between the veteran's service-connected disabilities and his 
cerebrovascular accident.  According to the October 2001 IME 
opinion, which was provided after review of the claims file, 
it was "quite unlikely" that the gunshot wounds which the 
veteran incurred in service contributed to his 
cerebrovascular accident and death.  This opinion appears to 
be consistent with the other competent medical evidence of 
record, which contains no suggestion that the veteran's 
service-connected disabilities were implicated in his death.  
In particular, the death certificate was notably silent as to 
the service-connected disabilities.    

With respect to the veteran's POW status, the Board finds no 
competent medical evidence supporting service connection for 
the cause of the veteran's death.  There is no competent 
medical evidence documenting manifestations of ischemic heart 
disease.  The only medical opinion relevant to this issue is 
adverse to the veteran's claim.  The October IME opinion from 
Dr. C. concluded that there was no clinical evidence of 
ischemic heart disease on file, such as anginal symptoms or 
changes compatible with ischemic heart disease.  Further, 
there is no other evidence which is suggestive of any 
relationship between the veteran's POW status and his death 
over 50 years later.

The statement from E.J.S. to the effect that the veteran had 
swollen ankles while he was a POW is accepted as credible.  
In the absence of any medical evidence of ischemic heart 
disease, however, this statement, alone, cannot serve as a 
basis to grant service connection for beriberi heart disease 
in the former POW of the German government.

With respect to contentions from the appellant to the effect 
that there was a relationship between the veteran's POW 
experience and/or his service-connected disabilities and his 
death from cerebrovascular accident, the Board notes that is 
well-established that lay persons without medical training 
are not considered competent to offer opinions regarding 
medical matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  There 
can be no doubt that the appellant sincerely believes that 
the veteran's death was related to his service.  However, 
since the appellant is not a medical expert, she is not 
competent to express an authoritative opinion as to the cause 
of the veteran's death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

Finally, the provisions of 38 C.F.R. § 3.312(c) (2001), 
pertaining to disabilities which are evaluated as 100 percent 
disabling at the time of death, specifically, "[w]here the 
service- connected condition affects vital organs . . . and 
is evaluated as 100 percent disabling, debilitation may be 
assumed", clearly do not apply in this case.  The veteran's 
service-connected disabilities consisted of GSW scars and a 
varicocele and the combined disability rating was 30 percent.
     
In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.  In so concluding, 
the Board in no way intends to minimize the veteran's 
sacrifices for his country, which are deserving of the 
highest respect.  The Board is obligated to decide cases 
based on the evidence before it rather than based on equity.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) [the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis]. 

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.

Pertinent law and regulations

For the purposes of DEA under 38 U.S.C.A. Chapter 35, a child 
or surviving spouse of a veteran will have basic eligibility 
for benefits where the veteran was discharged under other 
than dishonorable conditions, which is not at issue here, and 
had a permanent total service-connected disability in 
existence at the date of the veteran's death; or where the 
veteran died as a result of a service-connected disability.  
38 C.F.R. § 3.807(a) (2001).

Analysis

Initial matter

As an initial matter, although as indicated in the 
Introduction there is a stay involving DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, the issue of basic 
eligibility for DEA under 38 U.S.C.A. Chapter 35 benefits is 
not inextricably intertwined because the requirements for the 
two benefits are different and not associated.  

The stay on claims involving 38 U.S.C.A. § 1318 is due to a 
conflict between 38 C.F.R. § 3.22 [involving veterans rated 
totally disabled for a continuous period of at least ten 
years at time of death] and 38 C.F.R. § 20.1106 [involving a 
claim for death benefits by a survivor when there has been a 
prior unfavorable decision during the veteran's lifetime].  
Neither of these provisions is relevant to a determination of 
basic eligibility for DEA under Chapter 35.  See 38 C.F.R. 
§ 3.807.  Although the relevant provisions of 38 U.S.C.A. 
§ 1318 require that the veteran have been continuously rated 
totally disabling for at least ten years at the time of 
death, the relevant part of 38 C.F.R. § 3.807 requires only 
that a permanent total service-connected disability was in 
existence at the time of the veteran's death.

Discussion

As noted above, at the time of the veteran's death, his 
compensable service-connected evaluations were a 20 percent 
evaluation for GSW of the left chest and a 10 percent rating 
for GSW of the right hand; his combined rating at his death 
was 30 percent.  Consequently, he was not assigned a total 
disability rating at his death.

The Board also notes that it has determined above that the 
veteran did not die as the result of a service-connected 
disability.

The Board observes in passing that current POW status, alone, 
is sufficient to allow the award of Chapter 35 DEA benefits 
under Chapter 35 of Title 38, United States Code.  See 
38 U.S.C.A. § 3501(a)(1)(C) (West 1991).  Such circumstance 
is obviously not present in this case, however.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
basic eligibility for DEA under 38 U.S.C.A. Chapter 35 must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310 is denied.

Entitlement to basic eligibility for Dependents' Educational 
Assistance under
38 U.S.C. Chapter 35 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

